Title: To Thomas Jefferson from Arthur Campbell, 10 December 1797
From: Campbell, Arthur
To: Jefferson, Thomas


                    
                        Sir
                        Washington Decr. 10. 1797
                    
                    I take the liberty to send you some political items received from Correspondents that may amuse you in a leisure moment. They may only be the effusions of the writers on hearing of so important an event.
                    May not all our fears of a war with France now evanish. Let republicans in America also take an erect attitude. Let them loudly proclaim their principles, and unite their voices with their friends and Allies across the Atlantic. This will conciliate, it will enable us to renew and improve the Alliance, to meet again as Brothers.
                    The occurrence is an important and critical one. The Executive, the Legislature, can make the first movement, and I auger that We the People will press fast after them in our Ranks. This will do more than half the Work of our Commissioners, at least it will introduce them to our Brethren, with eclat. When so received we trust they have both hearts and minds to improve an advantageous situation for the good, the lasting good of their Country. Please place these sentiments, to the account of an effusion, that your better judgment can appreciate, and use as you think proper. I am Sir, with the greatest Respect, Your most obedient servant
                    
                        Arthur Campbell
                    
                